Order, Supreme Court, New York County (Sheila AbdusSalaam, J.), entered June 3, 2008, which, in an action for medical malpractice, denied defendant-appellant’s motion to change venue from New York County to Richmond County, unanimously affirmed, without costs.
Plaintiff properly placed venue in New York County based upon St. Vincent’s Hospital and Medical Center’s designation of New York County as its corporate residence on its certificate of incorporation (see CPLR 503 [c]; Krochta v On Time Delivery Serv., Inc., 62 AD3d 579, 580 [2009]; Velasquez v Delaware Riv. Val. Lease Corp., 18 AD3d 359, 360 [2005]).
Nor does the record support a discretionary change of venue pursuant to CPLR 510 (3), inasmuch as appellant failed to detail the identity and availability of proposed witnesses, the nature and materiality of the anticipated testimony and the manner in which they would be inconvenienced by the designated venue *981(see Parker v Ferraro, 61 AD3d 470 [2009]). Concur—Mazzarelli, J.P., Saxe, Moskowitz, Renwick and Richter, JJ.